Citation Nr: 0919765	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  04-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1965 to March 
1967.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In January 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain additional evidence and to afford the Veteran a VA 
examination of his right knee.  Those actions being 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The Veteran's pre-existing, right knee condition was 
aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
knee disability have been met.  38 U.S.C.A. §§ 1110, 1112, 
1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.

The Veteran contends that his pre-existing right knee 
condition was aggravated by service.  The record reflects 
that the Veteran fractured his right patella prior to 
service.  An entrance examination report from April 1965 
noted a two-inch scar on the Veteran's right knee.  Later 
that same month, in an orthopedic evaluation, the physician 
indicated that the Veteran regained full use of his right 
knee and as a result, the Veteran was declared fit for 
military service.  Thus, the Veteran's right knee disability 
is a pre-existing injury and as such, the presumption of 
sound condition does  not apply in this case.  38 U.S.C.A. 
§ 1111 (West 2002).

Service treatment records indicated that the Veteran's right 
knee was treated for recurrent pain.  A December 1965 service 
treatment report noted the presence of mild degeneration of 
the right knee.  In June 1966, a service treatment report 
described a small spur and a narrowing of the medial 
meniscus, which caused "traumatic changes," as well as 
"medial meniscus degeneration" in his right knee.

A service treatment report from February 1967 indicated that 
the Veteran's right knee exhibited laxity of the medial, 
collateral, lateral collateral, and anterior cruciate 
ligaments.  However, there was full range of motion, 
excellent quadriceps development, and no pain on patellar 
pressure.  X-rays revealed changes consistent with 
osteoarthritis.  The diagnostic impression was 
osteoarthritis, early, post-traumatic, and existed prior to 
service.

In a July 2003 letter, Dr. "J.R." stated that she had been 
treating the Veteran for his right knee pain.  Dr. J.R. 
asserted that the Veteran's pre-existing right knee disorder 
was aggravated by service.  In this regard, she opined, "I 
do think that his military service contributed to the decline 
of his knee.  As far as osteoarthritic changes, his 
activities in the military certainly contributed to the 
development of premature osteoarthritis in that knee."  Her 
rationale included noting that the Veteran underwent 12-mile 
marches every Thursday during active service.  Dr. J.R.'s 
letter also indicated that she had reviewed at least some of 
the Veteran's service treatment reports before reaching her 
opinion regarding the Veteran's right knee condition.

Pursuant to the Board remand, the Veteran underwent a VA 
examination in January 2009.  The examiner indicated that the 
claims file, as well as the service treatment records, were 
reviewed.  During the examination, the examiner noted that 
the Veteran had right knee problems before entering service.  
While in service, the examiner indicated that the Veteran's 
right knee continued to be aggravated.  At the time of the 
examination, the Veteran had intermittent, severe pain.  With 
respect to the Veteran's right knee condition as it relates 
to his service, the examiner concluded that "[i]t is the 
opinion of this Medical examiner [that] the [Veteran's] 
current [right] knee condition is moderate.  And that the 
service most likely aggravated the [Veteran's] [right] knee 
condition."

These two competent medical opinions, taken together with the 
Veteran's service treatment records, are persuasive in 
finding that the Veteran's pre-existing, right knee condition 
was aggravated by active service.  As such, service 
connection for the Veteran's right knee disability is 
warranted.  38 C.F.R. § 3.306.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

The appeal is granted.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


